 8:19-cv-00212-RGK-PRSE Doc # 29 Filed: 10/02/20 Page 1 of 2 - Page ID # 200




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

KEVIN L. ALLEN,

                   Petitioner,                              8:19CV212

      vs.
                                               MEMORANDUM AND ORDER
SCOTT FRAKES, Director NDCS;

                   Respondent.


       This matter is before the court on the Notice of Appeal (filin g 27) filed by
Petitioner on September 30, 2020. Petitioner appeals from the court’s
Memorandum and Order and Judgment dated August 28, 2020 (filings 25 & 26), in
which the court dismissed his habeas petition with prejudice. Also before the cou rt
is a memorandum from the Clerk of the Court requesting a ruling as to Petitioner’s
authorization to proceed in forma pauperis on appeal. (Filing 28.)

      As set forth in Federal Rule of Appellate Procedure 24(a)(3):

      (a) Leave to Proceed in Forma Pauperis . . .

            (3) Prior Approval. A party who was perm itted t o proceed in
            forma pauperis in the district-court action, or who was
            determined to be financially unable to obtain an adequate
            defense in a criminal case, may proceed on appeal in forma
            pauperis without further authorization, unless:

                   (A) the district court--before or after the notice of appeal
                   is filed--certifies that the appeal is not taken in good faith
                   or finds that the party is not otherwise entitled to proceed
                   in forma pauperis and states in writing its reasons for t h e
 8:19-cv-00212-RGK-PRSE Doc # 29 Filed: 10/02/20 Page 2 of 2 - Page ID # 201




                   certification or finding . . . .

     The court finds that because Petitioner proceeded IFP in the district court, he
may now proceed on appeal in forma pauperis without further authorization.

     IT IS THEREFORE ORDERED that Petitioner may proceed on appeal in
forma pauperis.

      Dated this 2nd day of October, 2020.

                                                BY THE COURT:


                                                Richard G. Kopf
                                                Senior United States District Judge




                                            2
